UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-1938



DONNA M. CONNER,

                                                Plaintiff - Appellant,

             versus


LIONS GATE ENTERTAINMENT CORPORATION;          TIM
STEPHEN; SANDRA STERN; JESSICA BARONDES,

                                               Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (CA-04-117-HCM-JEB)


Submitted:    January 19, 2006               Decided:   January 24, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donna M. Conner, Appellant Pro Se. Charles Michael Sims, LECLAIR
RYAN, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Donna     M.    Conner    appeals       the   district     court’s    order

dismissing      her     copyright         infringement     action      for   lack    of

jurisdiction. We have reviewed the record and the district court’s

opinion   and    find      no    reversible      error.       Accordingly,   we     deny

Conner’s motion for appointment of counsel and affirm on the

reasoning of the district court.                 See Conner v. Lions Gate Entm’t

(E.D. Va., July 29, 2005).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before        the    court    and     argument    would   not   aid    the

decisional process.



                                                                             AFFIRMED




                                           - 2 -